       Case 3:18-cr-02531-JAH Document 28 Filed 01/10/19 PageID.167 Page 1 of 2


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 18cr02531 JAH
12                                      Plaintiff,
13   v.                                                  ORDER DENYING DEFENDANT’S
                                                         MOTION TO MODIFY HIS
14   BARRY STEVEN LAMBERT,
                                                         SENTENCE [Doc. No. 23]
15                                    Defendant.
16
17         Pending before the Court is the motion to modify terms of incarceration to allow
18   house arrest filed by Defendant Barry Steven Lambert (“Defendant”). The United States
19   has filed an opposition to Defendant’s motion. Having reviewed the pleadings, and the
20   facts and records of this case, this Court DENIES Defendant’s motion.
21         The Court agrees with the United States that this Court is without jurisdiction to
22   modify the sentence.     The Court finds that the modification Defendant seeks is a
23   modification of the terms or conditions of confinement. The post-sentencing statutory
24   provisions of the Federal Rules of Criminal Procedure do not authorize the requested relief.
25         Even if the Court had jurisdiction or statutory authority to act upon Defendant’s
26   request, the motion should be denied. In considering an appropriate sentence during
27   Defendant’s sentencing hearing, the Court examined Defendant’s family circumstances
28   and exercised its discretion to postpone incarceration and permit self-surrender for an
                                                     1
                                                                                     18cr02531 JAH
       Case 3:18-cr-02531-JAH Document 28 Filed 01/10/19 PageID.168 Page 2 of 2


1    extraordinarily extended period of time – initially for more than three months and
2    thereafter, on motion, for another 50 days – for approximately 4 and 1/2 months.
3    Additionally, the Court considered the underlying criminal conduct occurred 1) during
4    Defendant’s prosecution for the same or similar offenses in the Central District of
5    California and 2) within the family home. In light of these facts, including Defendant’s
6    overall criminal history, including wildlife protection-related misdemeanor convictions,
7    and the lack of deterrence experienced in light of his prior criminal history, modifying
8    Defendant’s sentence to home confinement would not be a prudent exercise of discretion.
9          Accordingly, IT IS HEREBY ORDERED Defendant’s motion to modify his
10   sentence is DENIED.
11   DATED:      January 10, 2019
12
                                                 ____________________________________
13                                               JOHN A. HOUSTON
                                                 United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                                                                                 18cr02531 JAH
